KATZ, J.,
concurring. “No aspect of the criminal justice system is more controversial than is the insanity defense. Nowhere else does the successful employment of a defense regularly bring about cries for its abolition; no other aspect of the criminal law inspires position papers from trade associations spanning the full range of professional and political entities. When the defense is successful in a high-level publicity case (especially when it involves a defendant whose ‘factual guilt’ is clear), the acquittal triggers public outrage and serves vividly as a screen upon which each relevant interest group can project its fears and concerns.” M. Perlin, The Jurisprudence of the Insanity Defense (1994) p. 3. It would serve this court well to bear these thoughts in mind as we navigate the ever murkier waters of insanity jurisprudence in our attempt to set forth a standard for criminal responsibility that readily may be understood and applied by our courts and juries and that is also fair to the defendant who seeks to invoke its protection.
I concur in the result reached by the majority, and applaud what is obviously a carefully considered and thoughtfully drafted exegesis of the standard set forth in the American Law Institute’s Model Penal Code as incorporated by General Statutes § 53a-13. I am concerned, nonetheless, that the test as interpreted by the *638majority may exclude certain defendants who are obviously impaired and for whom the interests of justice would not be served by a criminal conviction; specifically, those defendants who, because of their mental illness, adhere to a personal code of morality.
Because the test established by the majority unjustifiably withholds the insanity defense from certain mentally ill defendants who, I believe, should not be held criminally responsible for their actions, I am unable to agree with the majority’s adoption of that test. Moreover, apart from my conclusion that the test embraced by the majority is too restrictive, I must confess that I am perplexed by the majority’s conclusion that, given that test, the defendant is entitled to a new trial.
I
In declaring that a defendant whose mental illness does not deprive him of the substantial capacity to appreciate social boundaries yet who nonetheless chooses to transgress those boundaries must be held criminally responsible, the majority seeks to exclude those otherwise sane individuals who would use the insanity defense as a shield when seeking to satisfy personal grudges or to impose personal political beliefs, a goal I wholeheartedly share. I disagree with the majority, however, that the defense should not apply to an individual who is mentally ill and because of that illness believes that society’s rules do not apply to his or her actions. It is my belief that such a person is not capable of appreciating the legal and social import of his or her acts, and, therefore, should not be held criminally responsible.
Societal morals are reflected by the criminal code. “Knowledge that an act is forbidden by law will in most cases permit the inference of knowledge that ... it is also condemned as an offense against good morals.” People v. Schmidt, 216 N.Y. 324, 340, 110 N.E. 945 (1915). *639Because murder is an offense against good morals, it has been made a crime. The test adopted by the court today attempts to create a distinction between issues of legality and morality, but by focusing on a societal standard it has, I believe, conflated the two in much the same way as does the state in its test, which this court has properly rejected.
The majority has determined that under the Model Penal Code, a defendant who “appreciates”1 that society would not approve of his or her actions cannot invoke the insanity defense, even though that defendant is mentally ill and has acted under a delusional adherence to apersonal moral code. I fail to understand the majority’s reasoning, however, in light of statements by Herbert Wechsler, the chief reporter for the Model Penal Code, in which he clarifies what it means to “appreciate” the wrongfulness of one’s actions. The majority cites to Wechsler’s model jury instructions, which provide: “To appreciate the wrongfulness of conduct is, in short, to realize that it is wrong; to understand the idea as a matter of importance and reality; to grasp it in a way that makes it meaningful to the life of the individual, not as a bare abstraction put in words.” (Emphasis added.) I A.L.I., Model Penal Code and Commentaries (1985) § 4.01, appendix C, p. 215 (hereinafter Model Penal Code). Although recognizing that a defendant’s personal moral code may be delusional, the majority underestimates the pivotal role of that defendant’s men*640tal illness. In other words, if the defendant’s personal code is the direct result of the mental illness, then I am hard-pressed to understand how that defendant’s knowledge of society’s disapproval could be “a matter of importance and reality . . . meaningful in the life of the [defendant] . . . .’’Id. I believe that such a defendant is unable to truly appreciate, as defined by Wechsler, the “wrongfulness” of his or her action. Nor am I alone in that belief — I need go no further than the aforementioned model jury instructions.
The majority cites to the model jury instructions in the Model Penal Code in support of its conclusion that “wrongfulness” incorporates societal standards. Reading one sentence further, however, I note that Wechsler provides the jury with an example of a defendant who cannot appreciate the wrongfulness of his actions: “If, for example, one has such a diseased conception of his own relationship to other people that he thinks himself to be an Oriental monarch, with absolute dominion over those about him, including the privilege to deal with or to terminate their lives as he sees fit, it hardly could be thought that such a person has substantial power to appreciate that conduct of that kind is contrary to both the law and moral standards that obtain in our community.” Id., p. 214. This, I would argue, is precisely the person to whom the majority refers when it describes that individual who adheres to a “personal, albeit delusional, moral code.”
Those same instructions, in a passage immediately following a passage extracted by the majority, describe “[a] person . . . who is so far disoriented by disease that he is incapable of any feeling for the other people in the world or of realizing their existence and importance, or of distinguishing between his own identity and theirs, such a person might be deemed to be without significant capacity to appreciate that it is wrong to kill another man, although he says he knows that it is *641wrong.” I Model Penal Code, supra, § 4.01, appendix C, p. 215. Again, this describes a defendant who, as a, result of mental illness, believes himself removed from the mores of society.
I find further support for my inteipretation in the analysis employed by the Second Circuit Court of Appeals in United States v. Freeman, 357 F.2d 606 (2d Cir. 1966). In that case, the court sought to adopt a test that was “in harmony with modern medical science”; id., 622; and by which “an inquiry based on meaningful psychological concepts can be pursued.” Id., 623. The court was not concerned with deciding whether the defendant should be held criminally responsible for his acts but, rather, sought only to determine whether that circuit should adopt a new test for criminal responsibility. Id., 615. The court recognized that such a test was necessary because “none of the three asserted purposes of the criminal law — rehabilitation, deterrence and retribution — is satisfied when the truly irresponsible . . . are punished”; id.; and for that reason adopted a test that required a defendant to truly appreciate the import of his or her actions before he or she could be held responsible. Id., 622. In other words, “mere intellectual awareness that conduct is wrongful, when divorced from appreciation or understanding of the moral or legal import of behavior, can have little significance [in establishing responsibility].” Id., 623.1 believe that the majority has given this aspect of Freeman and the Model Penal Code test short shrift when it assumes, a priori, that there can exist a defendant who, because of a mental disease or defect, adheres to a personal code of morality, yet is capable of not just an intellectual awareness of societal norms but fully appreciates those norms. If an individual is so disturbed that he or she honestly believes in the moral justification of his or her *642actions by any standard, how can we say that he or she can appreciate the wrongfulness of those actions?2
A careful reading of Freeman and its progeny, as well as of the state cases that deal with the distinction between criminality and wrongfulness, makes it clear that those courts were concerned with the mentally disturbed defendant who has a mere intellectual awareness of society’s mores but who fails to appreciate how those mores apply to him — in other words, the mentally disturbed defendant who follows a personal code because it is the only code that is “a matter of importance and reality . . . meaningful in [his] life . . . .”3 I Model Penal Code, supra, § 4.01 (1), appendix C, p. 215. Therefore, the focus in those opinions on the distinction between personal and societal concepts of morality was less precise than anyone currently struggling with this issue would like. In light of my concerns, I am therefore unable to agree with the test adopted by the majority, a test that excludes a defendant who, because of a mental disease or defect, is guided by a personal sense of morality.4
*643II
The majority has acknowledged, as it must, that it is the law in this state that a defendant is not entitled to a jury instruction that is not an accurate statement of the law. See State v. Pinnock, 220 Conn. 765, 788, 601 A.2d 521 (1992); State v. Gabriel, 192 Conn. 405, 418, 473 A.2d 300 (1984); State v. Chetcuti, 173 Conn. 165, 171, 377 A.2d 263 (1977); State v. Green, 172 Conn. 22, 25, 372 A.2d 133 (1976); State v. Brown, 163 Conn. 52, 60, 301 A.2d 547 (1972); State v. Harrison, 32 Conn. App. 687, 694, 631 A.2d 324, cert. denied, 227 Conn. 932, 632 A.2d 708 (1993). The majority avoids reaching that conclusion in the present case, however, by determining that the charge requested by the defendant was not an inaccurate statement of the law but, rather, merely was incomplete. The majority finds, therefore, that although the requested instruction did not fully articulate the applicable law, it nevertheless correctly linked “wrongfulness”. with morality, and was thus sufficient.
If it were truly the case that the defendant had merely requested a charge that was incomplete, I would be more inclined to agree with the majority’s conclusion that he is entitled to a charge “explaining the relation*644ship between wrongfulness and morality under § 53a-13.” See State v. Thurman, 10 Conn. App. 302, 321, 523 A.2d 891, cert. denied, 204 Conn. 805, 528 A.2d 1152 (1987) (“The meaning of the word ‘wrongfulness’ . . . is subject to varying interpretations. . . . [T]he trial court must, when properly requested, provide this definition ... if ‘the record contains evidentiary support for the defendant’s theory that, although he realized the offending act was illegal, because of mental disease he possessed a false belief that the act was morally justified.’ ” [Citations omitted.]). The court in Thurman considered a jury charge that defined wrongfulness as moral wrongfulness and that informed the jury that if it found “ ‘that the defendant, because of a mental disease or defect, lacked substantial capacity to appreciate the wrongfulness of his conduct even if he knows his conduct to be criminal but so commits it because of a delusion that he was morally justified, then [its] verdict must be not guilty.’ ” Id., 318 n.15.5 This charge, I believe, is an example of a charge that, under the test as established by the majority today, would be incomplete but nevertheless sufficient to support on retrial an instruction more fully articulating the appropriate test. This charge is not, however, the charge requested by the defendant in the present case.
There is a fundamental difference between the charge discussed in Thurman and the charge requested by the defendant in the present case. The defendant here requested a charge that absolved him of criminal responsibility if the jury found that he “at the time of the offense, suffered from a delusion rendering his act morally justified in his mind (Emphasis added.) Such a request clearly references a personal concept of moral justification, a concept that explicitly has been rejected by the majority in today’s decision. *645The requested instruction more closely resembles the broader test I propose in part I of this opinion. Under these circumstances, I am unable, therefore, to agree with the majority’s conclusion that the defendant is entitled to a new trial based on the trial court’s refusal to give the requested instruction, because I believe that that conclusion cannot logically be drawn from the law of criminal responsibility as articulated by the court today.

 Throughout the majority opinion, the legislative history of § 53a-13 and the decision in United States v. Freeman, 357 F.2d 606 (2d Cir. 1966), the word “appreciate” has been used very loosely. A close reading of the comments to the Model Penal Code and of the model jury instruction of Herbert Wechsler, the chief reporter for the Model Penal Code; see I A.L.I., Model Penal Code and Commentaries (1985) § 4.01, appendix C, p. 215; convinces me that in most of the instances in which the majority has used “appreciate,” it more properly should have used “know” or “understand.” It is clear that the Model Penal Code test hinges on the matter of the defendant’s appreciation of the quality of his or her actions.


 In footnote 19 of its opinion, the majority misperceives the personal test as I would formulate it. I am concerned with the defendant who: (1) suffers from a mental disease or defect; and (2) knows that society would condemn his action under any set of facts; but (3) is unable, because of his mental illness, to appreciate that societal condemnation. I agree with the majority that an individual who is mentally ill and who, although ill, is yet able to fully appreciate societal morality, should be held criminally responsible for his or her illegal acts, absent a claim of lack of volition. Where we differ, however, is that I consider that, as a matter of law, an individual who, as a result of his or her mental illness, believes that his or her personal moral code allows him or her to act against societal mores cannot appreciate that societal condemnation and, therefore, cannot be held criminally responsible.


 The drafters of the Model Penal Code itself were also concerned with this distinction. As the majority acknowledges, the drafters of the Model Penal Code adopted the term “appreciate” in order to extend the coverage of the defense to those defendants who had only a “detached or abstract awareness” of the wrongfulness of his conduct “that does not penetrate to the affective level.” I Model Penal Code, supra, § 4.01 (1), comment, p. 166.


 Indeed, I wonder whether this particular defendant could meet the requirements of the majority’s test and could convince a jury that society, *643knowing what, he believed, would have approved of his actions. In this case, the defendant did everything in his control to notify law enforcement authorities, as well as other members of society, of the facts about the victim as he believed them, and society, knowing what the defendant believed, nevertheless declined to act. How, then, could the defendant argue that society would approve of his conduct? Even if the defendant were to claim that society failed to act only because it did not believe him, the defendant nevertheless has acted in the face of society’s disapproval. Rather than interpreting society’s reaction as a signal that he may be wrong in his assumptions about the victim and his justification for his actions, he has assumed that society is wrong for not believing him. As I interpret the majority’s test, under these circumstances, this defendant, deluded as he may be, cannot claim insanity as a defense. Contrary to the majority’s position that these circumstances raise a jury issue; see footnote 24 of the majority opinion; I believe that these circumstances, under the majority’s test, preclude the jury’s consideration of the insanity defense.


 The court in Thurman ultimately determined that the record did not support the requested charge. State v. Thurman, supra, 10 Conn. App. 321.